DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/01/2022 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 07/05/2022. 
No claims have been cancelled.
Claims 1-8 are currently pending and considered below.

Priority
This application claims priority to foreign application CN202120994296.9, filed in China on 05/11/2021.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments and perfection of the claim of foreign priority have overcome the prior art rejection as applied in the Non-Final Office Action mailed on 07/05/2022 in view of Yao (US Patent No. 11,219,795).
However, no arguments were provided with respect to the alternative prior art cited in the Conclusion section of the Non-Final Office Action to Olson (US Patent No. 7,862,487). Therefore, a new grounds of rejection has been provided herein in view of the prior art to Olson.

Examiner’s Comment
	A telephone call was made to Xia Li, Attorney of Record, to propose an Examiner’s Amendment to place the application into condition for allowance by moving the limitations of claim 2 into independent claim 1, but no call could not be completed.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 3, “a outer wall” should read --an outer wall--
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US Patent No. 7,862,487).
Regarding independent claim 1, Olson discloses an electrically-adjustable dumbbell (embodiment of Figs. 19-20), comprising:
a handle part (12), wherein installation parts (housing wedge 20) connected to the handle part are respectively arranged at two sides of the handle part, and outer sides of the installation parts are configured to be connected to dumbbell plates (18); a central part of the handle part is an axially through channel (see Fig. 20), and an adjusting mechanism (motor 92, drive screws 100, selector shafts 32) is arranged in the axially through channel;
the adjusting mechanism comprises two limiting plates (selector shafts 32, equivalent to the limiting shafts as illustrated by Applicant) which are symmetrically distributed, a threaded rod (drive screws 100) is arranged between the two limiting plates respectively, the threaded rod is meshed with inner sidewalls of the two limiting plates respectively (screw holes 102 of selector shafts 32), and an outside end part of the threaded rod is connected to an output shaft of a fixedly arranged motor (Col. 15 lines 57-61, “linear actuator stepper motor 92 is directly connected to each of selector shafts 32 by use of actuator drive screws, 100. Two actuator drive screws 100 extend outward from either side of linear actuator stepper motor 92”); the motor drives the threaded rod to rotate, and the threaded rod drives the two limiting plates to slide in opposite directions in the axially through channel respectively (Col. 16 lines 25-28, “the single action rotation of linear actuator stepper motor 92 is employed to move two selector shafts 32 in and out relative to the remaining components of the disclosed apparatus”).

    PNG
    media_image1.png
    289
    526
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    294
    547
    media_image2.png
    Greyscale

	Regarding claim 3, Olson further discloses wherein the surface of one side of each of the installation parts (20) is provided with a notch part (selector shaft holes 46 of each housing wedge 20) communicating with the axially through channel, and an outer wall of the adjusting mechanism is located on an outer side of the notch part (outer wall of each selector shaft 32 located on an outer side of each respective selector shaft holes 46); and inner walls of openings of the dumbbell (inner walls of selector shaft holes 46 of each dumbbell disc 18, see Figs. 6-7) connected to the respective installation part (20) are provided with limiting grooves corresponding to the position of the notch part (peripheral wall of each selector shaft 32 of each dumbbell disc 18 forms a limiting groove in correspondence with the selector shaft holes 46 of each housing wedge 20) and the adjusting mechanism (selector shafts 32) is configured to be located in the limiting grooves (Col. 11 lines 32-36, “Selector shaft holes 46 allow for the passage of selector shafts 32 in and out of inner weight plates 18 to allow the weight selection operation that is central to the operation of the disclosed apparatus”).
	Regarding claim 4, Olson further discloses a control circuit board (integrated circuit board 90) electrically connected to the motor (Col. 16 lines 37-40, “actuator wiring 104 establishing this connection runs from integrated circuit board 90 to linear actuator stepper motor 92 through keyway groove 106”), and a battery pack (86) connected to the control circuit board (Col. 16 lines 36-37, “These components are supplied with the necessary power by battery pack 86”), wherein the control circuit board and the battery pack are respectively installed on the handle part (see Figs. 19-20; Col. 16 lines 31-33, “Linear actuator stepper motor 92 is controlled by the use of a single control panel, 88, located on the upper surface of one of inner plate housing wedges 20 of dumbbell handle assembly 12”).
	Regarding claim 5, Olson further discloses wherein a groove body is formed in a top surface of each installation part of the handle part (groove bodies formed in each housing wedge 20 for receiving control panel 88 connected to control circuit board 90 and counter 94, respectively), and the control circuit board is arranged in the groove body of one of the installation parts (see Figs. 19-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Patent No. 7,862,487) and further in view of Owusu (US Patent No. 10,463,906).
Olson teaches the invention as substantially claimed, see above.
Regarding claim 6, Olson teaches wherein an outer side of the control circuit board (90) is fixed by a pressing plate (control panel 88), where the pressing plate allows a user to control the control circuit board (Col. 15 lines 35-38, “Integrated circuit board 90 processes the signal sent to it from control panel 88 and then sends the appropriate commands to bipolar stepper motor 82”), but does not necessarily teach the pressing plate being provided with an opening corresponding to keys and a display screen of the control circuit board.
Owusu, in the same field of endeavor with regards to control circuit boards for weight-adjustable exercise apparatuses, teaches an adjustable-weight kettlebell comprising a control circuit board (controller 122) and a pressing plate (124, 126) provided with an opening corresponding to keys and a display screen of the control circuit board (controller 122, see Fig. 2B, display 126 and keys 124).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pressing plate of Olson to include an opening corresponding to keys and a display screen of the control circuit board, as is similarly taught by Owusu, for the purpose of allowing a user to easily operate the control circuit board to control the amount of weight or number of weight plates connected to the weight-adjustable dumbbell and to allow the user to have a visual representation of the weight value (Owusu Col. 5 lines 50-53, “Display 126 is configured to display the input provided by the user to input device 124, e.g., the selected exercise, amount of weight, or selected number of weights 170”).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Patent No. 7,862,487) and further in view of Wang (US Patent No. 10,974,093).
Olson teaches the invention as substantially claimed, see above.
Regarding claim 7, Olson teaches the battery pack (86) is located on an outer side of one of the installation parts of the handle part (see Figs. 17 and 18 showing battery pack 86 located on an outer side of one of housing wedges 20), but does not teach an end cover at the outer side, an outer side of the battery pack being covered with the end cover, and the end cover being fixedly connected to the respective installation part.
Wang teaches an adjustable-weight dumbbell (10) comprising an installation part (end unit 102) of a handle part (101) and a battery pack (116) located on an outer side of the installation part (see Fig. 9, battery 116 located on outer side of end unit cover 104 of end unit 102) and is provided with an end cover (119) at the outer side, an outer side of the battery pack (116) is covered with the end cover (119), and the end cover is fixedly connected to the respective installation part (Col. 3 lines 46-49, “The handle bar cover 103, the end unit covers 104 and 105, and the end cover 119 are joined to each other to form the exterior housing of the handle bar 100”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the installation part with the battery pack of Olson to include an end cover fixedly connected at the outer side of the installation part to cover an outer side of the battery pack, as is similarly taught by Wang, as a matter of combining prior art elements according to known methods to provide the same predictable results of providing a secure attachment of the battery pack to the installation part of the dumbbell.
Regarding claim 8, Olson teaches wherein openings in the dumbbell plates (18) face upwards (in the broadest reasonable interpretation, central locking slots 49 as shown in Figs. 6-7 face upwards), and the handle part is arranged in the openings (via insertion of selector shafts 32 into selector shaft holes 46 that are in communication with central locking slots 49, see Fig. 7), but does not teach a base, wherein the dumbbell plates are respectively arranged in the base.
Wang teaches an adjustable-weight dumbbell (10) comprising a base (support base 300), wherein dumbbell plates (200) are respectively arranged in the base (see Fig. 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the adjustable-weight dumbbell of Olson to include a base for supporting the dumbbell plates, as is similarly taught by Wang, for the purpose of providing a suitable support and storage for the adjustable-weight dumbbell.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose a weight-adjustable dumbbell in combination with all of the structural and functional limitations, and further comprising a threaded rod meshed with inner sidewalls of the two limiting plates respectively and connected to an output shaft of a fixedly arranged motor, and wherein the inner sidewalls of the two limiting plates are attached and slidingly connected to each other, a channel is further formed in a central part of the connection of the two limiting plates, and a vertically distributed gear is arranged in the channel and two sides of the gear are meshed with the inner sidewalls of the limiting plates.
The prior art of record to Olson (US Patent No. 7,862,487) teaches a weight-adjustable dumbbell comprising two limiting plates (32) that have inner sidewalls meshed with a threaded rod (100), the threaded rod being connected to an output shaft of a fixedly arranged motor (92), but does not teach the inner sidewalls of the two limiting plates being attached and slidingly connected to each other, a channel formed in a central part of the connection of the two limiting plates, or a vertically distributed gear is arranged in the channel and two sides of the gear are meshed with the inner sidewalls of the limiting plates.
The prior art of record to Owusu (US Patent No. 10,463,906) teaches a weight-adjustable dumbbell (Figs. 14A-15B) comprising two limiting plates (544) being attached and slidingly connected to each other, a channel formed in a central part of the connection of the two limiting plates (forming gear racks 572) that have inner sidewalls (574) that are meshed with respective gears (561) via the gear racks (572), but does not teach a threaded rod meshed with inner sidewalls of the two limiting plates respectively and connected to an output shaft of a fixedly arranged motor.
The prior art of record to Wang (US Patent No. 10,974,093) teaches a weight-adjustable dumbbell comprising two limiting plates (107, 108) being attached and slidingly connected to each other, a channel formed in a central part of the connection of the two limiting plates, and a plurality of gears (110, 111, 112, 113) that are meshed with inner sidewalls of the two limiting plates, but does not teach a threaded rod meshed with inner sidewalls of the two limiting plates respectively and connected to an output shaft of a fixedly arranged motor.
It would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the features of a threaded rod meshed with inner sidewalls of the two limiting plates respectively and connected to an output shaft of a fixedly arranged motor of Olson with the inner sidewalls of the two limiting plates being attached and slidingly connected to each other, a channel being further formed in a central part of the connection of the two limiting plates, and a vertically distributed gear being arranged in the channel and two sides of the gear are meshed with the inner sidewalls of the limiting plates of Owusu or Wang, as is required by claim 2, as a modification to any of the prior art to Olson, Owusu, or Wang to combine the required elements would involve extensive structural changes to the respective inventions that would rely on improper hindsight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784